DETAILED ACTION
Allowable Subject Matter
Claims 16-20, 22-30, 34 and 35 are allowed. Specifically, the independent claims 16 and 26 are allowed over the prior arts. The dependent claims 17-20, 22-25 are allowed due to their dependencies to the said independent claim 16. The dependent claims 27-30, 34 and 35  are allowed due to their dependencies to the said independent claim 26.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, the prior arts fail to teach or reasonably suggest  a method of triggering a test and measurement instrument having a plurality of inputs, an acquisition system including a clock and a memory, and a trigger system, the method comprising: 
configuring a first event activity detector to produce a first event signal upon detection of an occurrence of the first trigger event; 
configuring a second event activity detector to produce a second event signal upon detection of an occurrence of the second trigger event; 
logically combining, in a logic circuit, the first and second event signals to generate the trigger signal; receiving a hold-off signal; 
conditioning, by a first flip-flop coupled between the first event activity detector and the logic circuit, the first event signal using the hold-off signal; and 
conditioning, by a second flip-flop coupled between the second event activity detector and the logic circuit, the second event signal using the hold-off signal, in combination with the other limitations of the claim.
Regarding claim 26, the prior arts fail to teach or reasonably suggest  a test and measurement instrument comprising: 
a trigger system in which the trigger system further includes: 
a hold-off signal input; 
a first flip-flop coupled to the hold-off signal and the logic circuit; and 
a second flip-flop coupled to the hold-off signal and the logic circuit; and 
in which the logic circuit is coupled to the first event activity detector through the first flip-flop, the logic circuit is coupled to the second event activity detector through the second flip-flop, and the first and second flip-flops are configured to condition the first and second event signals using the hold-off signal, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/Primary Examiner, Art Unit 2844